Title: To Thomas Jefferson from John Hollins, 29 December 1808
From: Hollins, John
To: Jefferson, Thomas


                  
                     Dear Sir
                     
                     Baltimore 29th. Decr. 1808
                  
                  I am indeed sorry to learn from General Smith, that for some time back, you have been much afflicted with a pain in your face; I flatter myself it may not be of long duration, it will of course be very pleasing to hear, that you are relieved from it   For the last time, most likely, during your Presidency, I beg leave to solicit a few lines from you, in favor of my very particular friend, M. Reuben Etting, now of the City of Philada., but late of Baltimore, he is the same Gentleman, who you may possibly recollect, I spoke to you of, now about eight years past, & to whom you were pleased to grant a Commn. to act as Marshal, of this City, & which appointment he very reluctantly abandoned, in consequence of family connections in philada.   Mr Etting’s character stands on high ground, as an honest, industrious man, & genuine republican, who laboured well in the cause, formerly & latterly, he is also very much respected by those who know him most intimately—more I am satisfied, need not to be said of him, and I add with pleasure, it is done with truth & candour.   Mr Etting has no knowledge of this my request, but being informed, that he has in view an appointment, which may be obtained from Governor Snyder, I am exceedingly anxious to obtain for Mr E, a letter from your good self, addressed either to the Governor, Mr E. or myself, provided it be consistent with your ideas of propriety (not otherwise) believing it woud have a good effect.
                  Hopeing you will excuse the liberty I have taken, & the freedom I use, believe me very truly & sincerely Your friend
                  
                     Jno. Hollins
                     
                  
               